UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

                          Plaintiff,
                                                     17 Civ. 5429 (KPF)
                   -v.-
                                                          ORDER
ABBY LEIGH, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff was required to file her papers opposing the Leigh Defendants’

pending motion for summary judgment on or before March 11, 2020. (Dkt.

#446). On March 11, 2020, Plaintiff emailed to the Court: (i) a copy of her brief

in opposition to the pending motion for summary judgment; (ii) a copy of her

Rule 56.1 counterstatement; and (iii) exhibits lettered A through J. Plaintiff

informed the Court that she had been unable to file these documents through

the Court’s electronic case filing system. On March 18, 2020, the Court

granted Plaintiff leave to file her papers in opposition to the pending motion for

summary judgment through the Court’s electronic case filing system on or

before March 27, 2020. (Dkt. #470). But Plaintiff was granted leave to file only

those papers that she had emailed to the Court and Leigh Defendants on

March 11, 2020. (Id.). On March 25, 2020, Defendants filed their reply papers

in further support of their pending motion for summary judgment, thus

completing the briefing concerning the pending motion. (Dkt. #474).

      On March 26, 2020, Plaintiff filed a letter, requesting that the Court

grant her leave to file certain unspecified documents — including a larger
“opposition to motion for summary judgment” — that Plaintiff had not emailed

to the Court on March 11, 2020. (Dkt. #477). Plaintiff argued that this was

appropriate, because she was unable to email certain documents to the Court

due to the size of the files in question. (Id.). Defendants have opposed

Plaintiff’s request. (Dkt. #478).

      Plaintiff’s application is DENIED. Plaintiff’s March 11, 2020 submissions

in opposition to the pending motion for summary judgment do not make

reference to any documents that Plaintiff had intended to file but was unable to

do so due to file size limitations. Indeed, these March 11, 2020 submissions

make reference only to the opposition brief, Rule 56.1 counterstatement, and

Exhibits A through J. The Court is forced to conclude that Plaintiff is seeking

to file a sur-reply in opposition to Defendants’ reply papers. Plaintiff has not

demonstrated that she is entitled to such do so.

      Accordingly, Plaintiff is hereby ORDERED to file on the public docket as

her submissions in opposition to the pending motion for summary judgment

only those documents that she emailed to the Court and Leigh Defendants on

March 11, 2020. The Court will review these filings to ensure that they do not

differ in any respect from those received on March 11, 2020.

      SO ORDERED.

Dated:      March 27, 2020
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
